Appellants — respondents below — appeal from separate final orders in consolidated certiorari proceedings to review assessments of the Town of Mamaroneek and the Village of Larchmont. Each final order sustains the writ and adjudges that the assessments were illegal and void, and directs the appropriate municipal authorities to audit, allow and pay to the respondent or any other person who shall have paid the same, the amount of taxes paid upon and on account of the assessments adjudged to be illegal and void. The final orders are unanimously affirmed, with one bill of fifty dollars costs and disbursements, payable by appellants jointly. Present — Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ. [See post, pp. 1059, 1060.]